FILED
                                                                                                JUN 2 2 2012
                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA                        Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia


         HERBERT D. PHIPPS,                            )
                                                       )
                                Plaintiff,             )

                        v.
                                                       )
                                                       )      Civil Action No.     12 1026
                                                       )
         ERIC HOLDER,                                  )
         U.S. Attorney General,                        )
                                                       )
                                Defendant.             )


                                             MEMORANDUM OPINION


                This matter is before the Court on the plaintiffs application to proceed in forma pauperis

         and his pro se complaint. The Court will grant the application and dismiss the complaint.

                It appears that the plaintiff is serving a term of imprisonment imposed by the United

         States District for the Southern District of Indiana upon his conviction for conspiracy to

         distribute methamphetamine. See Compl. at 4. He claims that the statute under which he was

         prosecuted and sentenced "was never been passed by Congress," id. at 5, rendering the "Federal

         Indictment ... invalid," id. at 8, and causing him "to be ... falsely imprisoned." !d. The

         plaintiff brings a claim against the Attorney General under Bivens v. Six Unknown Named Agents

         of the Federal Bureau of Narcotics, 403 U.S. 388 (1971 ), 1 and asks the Court to declare the

         statutes invalid and to order his immediate release. Compl. at 43-44.

                The Court construes the complaint as a challenge to the legality of the plaintiffs criminal

         sentence. He must present such a claim to the sentencing court in a motion under 28 U.S.C. §

         2255. Taylor v. US. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion

                Bivens recognized a cause of action for damages against federal officials acting under
         color of their authority who violate a claimant's constitutional rights.
 \
     (                                                                                                                    /
!~                                                                                                                      1
under Section 2255 is the proper vehicle for challenging the constitutionality of a statute under

which a defendant is convicted).   Section 2255 provides specifically that:

               [a] prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws
               of the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added).

       Accordingly, the Court will dismiss the complaint. An Order accompanies this

Memorandum Opinion.




                                             United States District Judge